Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed October 23, 2020.

3.	Claims 1 and 11 have been amended and claims 9, 10, 19, and 20 have been cancelled.

4.	New claims 21-24 have been added.

5.	Claims 1-8, 11-18, and 21-24 have been examined and are pending with this action.


Response to Arguments
6.	Applicant’s arguments, with respect to claims 10 and 20 have been fully considered and are persuasive based on the incorporation of claims 10 and 20 and its respective intervening claims 9 and 19.  The rejection of 1-8 and 11-18 has been withdrawn and are in condition for allowance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Axberg et al. (US 6,253,240) in view of McHenry et al. (US 2015/0189572).
As per claim 21, Axberg teaches a multi-system dispersed storage network (DSN) (see Axberg, Abstract: “A distributed storage management program manages a network comprising multiple data storage devices attached to multiple host computer systems”) comprising: 
a first DSN system that includes a first plurality of storage units and a first set of management units, wherein the first set of management units manages a first set of configuration data of the first DSN system (see Axberg, Fig.2A; Abstract: “A distributed storage management program manages a network comprising multiple data storage devices attached to multiple host computer systems”; col.2, lines 39-41: “Optimum physical configurations may depend on logical configurations and modes of operation, such as one or more RAID levels”; col.6, line 65-col.7, line 2: “one of the host computer systems functions as a storage network manager, while the other systems function as agents of the network manager. Host system 110 is designated as the system which functions as a storage network manager”; and col.9, lines 62-65: “”The manager supports various functions, which can generally be divided into two groups: the planning functions and the monitoring functions. The planning functions enable a user to plan storage network configurations”); 
(see Axberg, Fig.2B; Abstract: “A distributed storage management program manages a network comprising multiple data storage devices attached to multiple host computer systems”;  col.3, lines 44-47: “The hosts are connected to each other (and optionally to a separate computer system which executes the manager) via a second network”; col.6, line 65-col.7, line 2: “one of the host computer systems functions as a storage network manager, while the other systems function as agents of the network manager. Host system 110 is designated as the system which functions as a storage network manager”; and col.9, lines 62-65: “”The manager supports various functions, which can generally be divided into two groups: the planning functions and the monitoring functions. The planning functions enable a user to plan storage network configurations”), and 
a third DSN system that includes a third plurality of storage units and a third set of management units, wherein the third set of management units manages a third set of configuration data of the third DSN system, wherein a first management unit of the third set of management units is operable to manage configuration data of the first, second and third sets of configuration data (see Axberg, Fig.1; Abstract: “A distributed storage management program manages a network comprising multiple data storage devices attached to multiple host computer systems.  The management program includes a separate agent in each host, and a central manager”; col.3, lines 59-62: “By automatically gathering information from different hosts attached to a storage network and producing a coherent network view from this information, the difficulty of managing the storage network is considerably reduced”; col.6, lines 35-41: “the functions of a storage network management program are divided between a central manager and a plurality of local agents. FIG. 1 illustrates at a high level a typical interconnected network of computer systems (information processing network) utilizing a storage network, in accordance with the preferred embodiment of the present invention”; col.9, lines 62-65: “”The manager supports various functions, which can generally be divided into two groups: the planning functions and the monitoring functions. The planning functions enable a user to plan storage network configurations”; col.13, lines 46-48: “The central manager obtains data from various sources. In live mode, most configuration data is obtained from the local agents, as explained herein”; and col.30, lines 15-31: “Both of these options invoke an automated discovery procedure, whereby the central manager requests certain information of the agents located in various hosts in order to determine the configuration of storage networks in the current management set… The process of determining network configuration may involve several phases. The first phase, common to all discover operations, involves parsing network components to build a list of devices and connections in the network. This is followed by various optional operations, such as a resolution of unknown objects, if any; comparing of results with previous network configuration; creation of new data structures and associations, etc “).
Although Axberg explicitly teaches managing configuration, Axberg does not explicitly teach using a first set of different modes; and using a second set of different modes that are different than the first set of different modes.
McHenry teaches plurality of configuration modes (see page 9, claim 27: “maintain a plurality of configuration modes, each configuration mode representing a set of policies applied to the device when the configuration mode is active”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Axberg in view of McHenry so that the configuration is managed using a first set of different modes; and using a second set of different modes that are different than the first set of different modes.  One would be motivated to do so because Axberg explicitly teaches physical configuration is dependent on “modes of operation” (see Axberg, col.2, lines 39-41).

As per claim 22, which depends on claim 21, Axberg does not explicitly teach wherein the first set of different modes comprises three different modes.
McHenry teaches plurality of configuration modes (see page 9, claim 27: “maintain a plurality of configuration modes, each configuration mode representing a set of policies applied to the device when the configuration mode is active”).
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The management of configuration data will be performed regardless of whether the modes are the same or different or whether there are one, two, or (n) number of modes because Axberg explicitly teaches physical configuration is dependent on “modes of operation” (see Axberg, col.2, lines 39-41) and because the claim fails to explicitly recite distinguishing functional difference of the “different” modes.  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to implement the first set of different modes comprises three different modes because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
As per claim 23, which depends on claim 22, Axberg and McHenry further teach wherein the second set of different modes comprises four different modes (see motivation and rationale with respect to claim 22).
As per claim 24, which depends on claim 21, Axberg and McHenry further teach wherein the second set of different modes comprises four different modes (see motivation and rationale with respect to claim 22).

Conclusion
8.	For the reasons above, claims 1-8 and 11-18 are in condition for allowance and claims 21-24 have been rejected and remain pending.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 19, 2021